Citation Nr: 1725826	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for prostate cancer. 



REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the Army from August 1956 to August 1958, October 1961 to August 1962, and April 1965 to August 1987. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing in his May 2013 substantive appeal. Through statements in June 2016 and March 2017, the Veteran's representative specified the Veteran's wish to withdraw his hearing request. Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2016 and March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and through his authorized representative that he wished to withdraw his appeal as to the claim for entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for prostate cancer by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence dated June 20, 2016 in response to a Supplemental Statement of the Case, the Veteran stated that he wished to withdraw the claim of entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for prostate cancer from appellate consideration, stating that he was satisfied with the decision regarding his appeal and wished to withdraw. Subsequently, in March 2017, through his representative, the Veteran again stated that he conceded that his current claim date was correct and no longer requested an earlier effective date. The Veteran's representative submitted an Informal Hearing Presentation (IHP) in May 2017 regarding this issue; however the IHP did not include any new or additional arguments and the Veteran did not submit new evidence. Therefore, the Board finds that the June 2016 waiver and March 2017 statements qualify as valid withdrawals of the appeal in accordance with the provisions of 38 C.F.R. § 20.204 . 

In light of the Veteran's withdrawal of the appeal of the issue of entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for prostate cancer, there remains no allegation of error of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the claim, and it is dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than March 30, 2015, for the grant of service connection for prostate cancer is dismissed.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


